362 F.2d 723
James Campy IRBY, Appellant,v.UNITED STATES of America, Appellee.
No. 10442.
United States Court of Appeals Fourth Circuit.
Argued June 1, 1966.
Decided June 6, 1966.

Thomas R. Dyson, Jr., Washington, D. C. (Court-assigned counsel), for appellant.
John D. Schmidtlein, Asst. U. S. Atty. (C. V. Spratley, Jr., U. S. Atty., on brief), for appellee.
Before SOBELOFF, BOREMAN and BRYAN, Circuit Judges.
PER CURIAM:


1
This is a proceeding under 28 U.S.C.A. § 2255, brought by the appellant who is under sentence for violation of the narcotics law. He claimed that at his trial he was under the influence of heroin and unable to cooperate intelligently with his counsel. After a full hearing the District Judge found that the claim was unsupported and denied relief. We affirm.


2
Affirmed.